Case 21-31488-sgj11 Doc 13 Filed 08/23/21       Entered 08/23/21 17:09:25   Page 1 of 10



Davor Rukavina, Esq.
Texas Bar No. 24030781
Thomas D. Berghman, Esq.
Texas Bar No. 24082683
Munsch Hardt Kopf & Harr, P.C.
500 N. Akard St., Ste. 3800
Dallas, Texas 75201
drukavina@munsch.com
tberghman@munsch.com

Proposed Counsel to the Debtor
and Debtor-in-Possession

                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 In re:                                     §
                                            §   Case No. 21-31488-sgj11
                                            §
 WATTSTOCK, LLC,                            §   Chapter 11
                                            §   Subchapter V
                                            §
          Debtor.                           §
                                            §

                        DECLARATION OF ANDREW F. HERR
                       IN SUPPORT OF FIRST DAY MATTERS

          I, Andrew F. Herr, do hereby declare as follows:

          1.    My name is Andrew Herr. I am over the age of eighteen years, I have

never been convicted of a felony or crime of moral turpitude, and I am otherwise

qualified to make this declaration. The factual matters set forth herein are within

my personal knowledge and are true and correct.

          2.    I am the acting Chief Executive Officer (“CEO”) of WattStock, LLC

(“WattStock” or the “Debtor”), a company organized under the laws of Texas and the

debtor and debtor-in-possession in the above-captioned Bankruptcy Case. I have

served as acting CEO since January 1, 2019. In my role as CEO, I am familiar with


DECLARATION OF ANDREW F. HERR IN SUPPORT OF FIRST DAY MATTERS                Page 1 of 10
Case 21-31488-sgj11 Doc 13 Filed 08/23/21     Entered 08/23/21 17:09:25    Page 2 of 10




the Debtor’s operations, including its financial affairs, products and services offered,

and books and records.

      3.       I have a master’s degree in economics from Columbia University and

have worked in the energy industry extensively throughout my career. The bulk of

my career has been as a management consultant working for global consultancies

such as Arthur D. Little, Ernst & Young, Accenture, and AT Kearney. My clients

have included major electric and gas utilities in the US and abroad.

      4.       I submit this Declaration to assist the Court and parties in interest in

understanding the circumstances that compelled the filing of the Debtor’s chapter 11

bankruptcy case (the “Bankruptcy Case”) and to support the Debtor’s request for

relief on the motions and requests for relief contemporaneously filed with this

Declaration.

      5.       Except as otherwise indicated, the statements in this Declaration are

based upon my personal knowledge, discussions with the Debtor’s management,

directors, and advisors, review of the Debtor’s documents and information, and/or

opinions based on my experience and knowledge in the food service industry.

                         I.     The Debtor and Its Operations

      6.       WattStock was organized in 2013 for the purpose of developing an

electric transformer leasing business, which has not yet succeeded. In 2018, a new

opportunity arose, and WattStock developed a second business line refurbishing used

GE aero-derivative gas turbine power plants. In a typical transaction, the Debtor

contracts with power plant developers and investors to purchase used power plants




DECLARATION OF ANDREW F. HERR IN SUPPORT OF FIRST DAY MATTERS                Page 2 of 10
Case 21-31488-sgj11 Doc 13 Filed 08/23/21    Entered 08/23/21 17:09:25   Page 3 of 10




and refurbish the same. In the refurbishing process, the Debtor works closely with

General Electric (“GE”); the power plant engines are generally refurbished by GE at

GE’s engine shop while the remainder of the power plant is shipped to the Debtor’s

facilities in Houston, Texas for remanufacturing. The Debtor’s business is a global

one – together with its clients and GE, the Debtor purchases and/or works on power

plants located in Abu Dubai, South America, Spain, Turkey, among other countries.

Revenue during 2019 and 2020 totaled $17,179,530.73 and $4,149,065.85 (lower due

to pandemic-related work stoppages), respectively.

      7.     On the management side of its business, the Debtor regularly oversees

and employs subcontractors to perform services necessary to the completion of

projects. The roles and services performed by the Debtor’s subcontractors ranges

from dismantling power plants to air and sea shipping to testing and repairing

generators. For example, as described further below, at the time of bankruptcy filing,

the Debtor is overdue on an obligation to one subcontractor performing work in Abu

Dubai in connection with an active project, and additional obligations (funded by GE)

will arise in the next weeks. In order to preserve the value of the same, the Debtor

seeks approval for the payment to its critical vendor.

      8.     On the refurbishment side of the business, the Debtor may act either as

a general manager of a purchase-to-delivery of a power plant or as a subcontractor to

GE where GE has end-to-end project management responsibilities and WattStock is

responsible for managing the refurbishment of the balance of the plant. At the time

of filing, the Debtor has no refurbishment active in its shop; rather, the Debtor is




DECLARATION OF ANDREW F. HERR IN SUPPORT OF FIRST DAY MATTERS              Page 3 of 10
Case 21-31488-sgj11 Doc 13 Filed 08/23/21     Entered 08/23/21 17:09:25    Page 4 of 10




subcontracting to GE and managing three subcontractors performing physical work

in Abu Dubai. The Debtor has a lease with GE Real Estate for the premises in

Houston, Texas where it performs its services; however, rent for the same has been

deferred, and as the Debtor transitions into this bankruptcy case and assesses its

options, the Debtor and GE have already engaged in discussions regarding a

consensual and cooperative resolution of any lease issues.

      9.     The Debtor currently employs five (5) persons: four (4) W-2 employees

and one (1) on a contract basis (the Debtor’s controller, who works as a vendor). The

Debtor pays its employees semi-monthly in arrears. Due to the circumstances leading

to the filing of the bankruptcy case, on a go-forward basis the Debtor has resolved to

(a) continue paying one (1) employee at his current rate; (b) eliminate the sales-draw

for two (2) sales employees but continue to pay sales compensation in the event of any

closed sales; (c) adjust compensation for the contract Controller from an agreed-to

monthly fee to hourly; and (d) I will voluntarily forego salary until and if the Company

emerges from Chapter 11.

      10.    Like many businesses, the COVID-19 pandemic caused serious

disruptions to the Debtor’s business. For example, the Debtor sold a project in

January 2020, and was unable to commence work on same due to an inability to

travel. Subsequent, and as a result of the pandemic, the order was reduced in size

from three (3) units to one (1) unit.

      11.    Separately, the Debtor recently received an adverse ruling and became

subject to a Temporary Restraining Order (“TRO”) in the 127th Judicial District Court




DECLARATION OF ANDREW F. HERR IN SUPPORT OF FIRST DAY MATTERS                Page 4 of 10
Case 21-31488-sgj11 Doc 13 Filed 08/23/21    Entered 08/23/21 17:09:25   Page 5 of 10




for Harris County, Texas (the “State Court”) related to a dispute over an employment

agreement. The TRO froze the Debtor’s “liquidated or unliquidated assets” in the

Court’s jurisdiction, ostensibly preventing the Debtor from operating its business.

The state court’s disproportionate order (the underlying amount in dispute is at most

$161,667, and the employee in question otherwise has received substantial

compensation – it is the Debtor’s position that nothing is owed at all) combined with

the COVID-19 pandemic’s effect on the Debtor’s business left the Debtor no choice

but to seek bankruptcy protection.

      12.    Accordingly, I believe that the Debtor’s request for protection pursuant

to title 11 of the United States Code (the “Bankruptcy Code”), and specifically

subchapter V of chapter 11 of the Bankruptcy Code, is the best and likely only means

to navigate WattStock, in its reorganized form, through these trying times to the

mutual benefit of WattStock’s stakeholders and customers.

                           II.   The Debtor’s Obligations

      13.    The Debtor does not carry traditional secured debt obligations. The

Debtor was capitalized through equity investment and unsecured notes, and paid its

bills in the ordinary course of business through a combination of business cash flow

and above-described capital raises.

      14.    Like many other companies, the Debtor applied for government loans in

the last eighteen (18) months, including the Paycheck Protection Program (“PPP”)

and the SBA Disaster Loan program. With respect to the PPP loan, the Debtor has

proceeded with its application for forgiveness of the same, of all but some $8,614.41.




DECLARATION OF ANDREW F. HERR IN SUPPORT OF FIRST DAY MATTERS              Page 5 of 10
Case 21-31488-sgj11 Doc 13 Filed 08/23/21     Entered 08/23/21 17:09:25    Page 6 of 10




The terms of the standardized SBA disaster note are $731.00 monthly payments for

thirty (30) years at 3.75% interest on the $150,000 principal. The Debtor’s other debts

consist of ordinary trade debt. Certain equipment used in the Debtor’s business is

purchase money financed or lease-to-own.

                             III.   The First-Day Motions

      15.    Concurrently with the filing of the Bankruptcy Case, the Debtor has

filed three (3) first-day motions (the “First-Day Motions”) requesting certain relief on

an expedited basis. The First-Day Motions serve the purpose of protecting and

preserving the Debtor’s estate, including by ensuring timely payment of employees

and critical vendors. I believe that the relief requested in each of the First-Day

Motions is appropriate and tailored to protect and preserve the estate by ensuring an

orderly transition for operating the Debtor’s business in Chapter 11.

   A. Debtor’s Emergency Motion for Authority to Use Cash Collateral and
      make Adequate Protection Payments (the “Cash Collateral Motion”)

      16.    Traditionally, the Debtor had no secured lender – operations were

financed through cash flow and equity. During the pandemic, the Debtor qualified

for and obtained a $150,000 disaster loan (the “SBA Loan”) offered by the Small

Business Administration (the “SBA”). The SBA Loan is secured by a lien on all assets.

A UCC-1 Financing Statement was filed with the Texas Secretary of State. However,

the SBA’s security interest in the Debtor’s cash is not perfected, and the Debtor

believes the lien to be avoidable. Additionally, some portion of the Debtor’s cash on

hand was deposited by GE for purposes of paying subcontractors working on GE-

Debtor projects. It is the Debtor’s position that these funds are not Cash Collateral.



DECLARATION OF ANDREW F. HERR IN SUPPORT OF FIRST DAY MATTERS                Page 6 of 10
Case 21-31488-sgj11 Doc 13 Filed 08/23/21     Entered 08/23/21 17:09:25     Page 7 of 10




      17.    Nevertheless, out of an abundance of caution, the Debtor files the Cash

Collateral Motion for a few simple reasons. First, the SBA Loan of $150,000 is many

times over-secured. The applicable collateral (the Debtor’s assets) are valued around

$2 million consisting of tools, jacks, lifts, trucks, other industrial equipment, as well

as power plant parts. Therefore, there is a sufficient equity cushion in the collateral

to adequately protect the SBA. Second, because debt service is only $731 per month

(for thirty (30) years at 3.75%), the Debtor will continue to make debt service

payments, again adequately protecting the SBA. The Debtor is not in default on the

SBA Loan. Third, the Debtor anticipates incoming revenue of $500,000 to $2,500,000

in the next months; therefore, the Debtor will be able to maintain a positive net cash

flow and remain administratively solvent. In the highly unlikely event of default, the

SBA will be protected.

      18.    The Debtor does not anticipate having significant spend during the first

months of the Bankruptcy Case (including for the reasons stated below in connection

with the Employee Wages Motion).         Proposed cash collateral usage is therefore

limited to paying employee wages, an administrative reserve for the Subchapter V

Trustee’s fees/costs, a post-petition retainer to Debtor’s proposed counsel, Munsch

Hardt Kopf & Harr, P.C., and to pay debt service to the SBA. These items will permit

the Debtor to transition into Chapter 11 while having administrative creditors

addressed, and permitting the Debtor to work with its stakeholders (mainly GE) to

formulate an exit strategy.




DECLARATION OF ANDREW F. HERR IN SUPPORT OF FIRST DAY MATTERS                 Page 7 of 10
Case 21-31488-sgj11 Doc 13 Filed 08/23/21      Entered 08/23/21 17:09:25   Page 8 of 10




   B. Debtor’s Emergency Motion for Entry of Order Authorizing Payment
      of Prepetition Employee Wages (the “Employee Wage Motion”)

        19.     The Debtor pays its employees twice per month, in arrears. However,

due to the TRO, the Debtor has been precluded from paying its employees during the

month of August. Accordingly, as of the Petition Date, the Debtor is obligated to one

of its employees for the period from August 1, 2021 through the Petition Date (August

17, 2021). The Debtor thus seeks the Court’s approval to pay accrued unpaid pre-

petition wages owed to project manager Donald J. Brunswick in an amount of

$4,314.35.

        20.     For the avoidance of doubt, although my salary is $120,000 per annum,

due to the Debtor’s financial struggles I have received only $30,000 of my salary over

the past 18 months, and plan on reducing my salary to $0.00 for at least the near

term.    The Chairman, Patrick Jenevein, has never drawn a paycheck from the

company. Other employees are sales staff, where their salaries are a draw against

closed deals.

        21.     It is essential that the Debtor immediately establishes the standard of

treatment for fulfilling payment obligations to its employees. Any delay in paying

these obligations will adversely affect the Debtor’s relationship with the employees

and could irreparably impair morale. At this critical early stage, the Debtor cannot

risk the substantial disruption to its business operations that will result if payment

is not permitted. Moreover, the Debtor is a relatively small business, and it relies

heavily on the particularized skills of its employees. The risk of losing such valued

and qualified persons would cripple any reorganization effort.



DECLARATION OF ANDREW F. HERR IN SUPPORT OF FIRST DAY MATTERS               Page 8 of 10
Case 21-31488-sgj11 Doc 13 Filed 08/23/21    Entered 08/23/21 17:09:25    Page 9 of 10




   C. Debtor’s Emergency Motion for Entry of Interim and Final Orders
      Authorizing Debtor to Pay Critical Vendor (the “Critical Vendor
      Motion”)

      22.    The Debtor requests authority to pay one critical vendor set forth in the

Critical Vendor Motion.    It is critical for the Debtor to continue their business

relationships with the Critical Vendor, uninterrupted to the greatest extent possible.

The Critical Vendor in question is Thomassen Service Middle East LLC (“TSME”).

TSME is a subcontractor providing vital services in connection with a management

project in Abu Dubai with a potential value to the Debtor of $1.6 million. A failure to

make the payment would jeopardize the Debtor’s potential revenue from the project

and would likely have collateral effects on the Debtor’s reputation and ability to work

with similar subcontractors.

      23.    On or about July 27, 2021, the Debtor initiated a $50,000.25 wire

transfer to TMSE as needed; however, due to an incorrect account number supplied

by TMSE, the wire transfer failed and the money was recently returned to the

Debtor’s account. Accordingly, the Debtor desires to re-initiate the wire transfer as

soon as possible. Finally, the funds in question were provided to the Debtor pursuant

to a broader project agreement with GE – accordingly, the funds are arguable held in

trust by the Debtor and are not estate property. Nevertheless, out of an abundance

of caution, the Debtor seeks the Court’s approval to make the payment to TMSE

pursuant to the Critical Vendor Motion.

                          IV.    Emergency Consideration

      24.    As discussed above, the Debtor’s financial situation has been

jeopardized due to the TRO and market conditions beyond the Debtor’s control,


DECLARATION OF ANDREW F. HERR IN SUPPORT OF FIRST DAY MATTERS               Page 9 of 10
Case 21-31488-sgj11 Doc 13 Filed 08/23/21   Entered 08/23/21 17:09:25   Page 10 of 10




including the ongoing COVID-19 pandemic and ramifications related thereto. The

Debtor, therefore, initiated the Bankruptcy Case to reorganize its financial affairs

and obtain a fresh start. But the Debtor’s situation is precarious, and any further

shocks to its system could be detrimental or fatal. I thus believe that emergency

consideration of the First-Day Motions is necessary to avoid immediate and

irreparable harm to the business, its stakeholders, employees, vendors, and

customers.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.



Executed on August 23, 2021.

                                             /s/ Andrew Herr
                                             Andrew F. Herr
                                             Acting Chief Executive Officer




DECLARATION OF ANDREW F. HERR IN SUPPORT OF FIRST DAY MATTERS            Page 10 of 10
4833-9426-0215v.4 019647.00001
